Citation Nr: 1335358	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Vietnam War and Coalition


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to December 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of the hearing is associated with the claims file.

The record shows that the Veteran submitted additional evidence to the Board during the September 2013 hearing, accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to a compensable disability rating for service-connected hearing loss is decided. 

At an April 2012 VA examination, the Veteran reported that he experienced bilateral hearing loss since active service.  He stated that he had trouble hearing on the telephone.  The examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz and range of 6000 Hertz or higher.  The examiner stated that the bilateral hearing loss was at least as likely as not caused by or a result of the Veteran's active service.  

The Veteran stated in an August 2012 statement and at the September 2012 hearing that his hearing loss had worsened since the April 2012 VA examination.  

While the Veteran's most recent VA audiology examination is not unduly remote in time, the Veteran has specifically asserted that his hearing loss had worsened since the April 2012 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  An updated VA audiological examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and to evaluate adequately his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In addition, the April 2012 examiner did not review the Veteran's claims file before issuing an opinion.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination to determine the nature of any current bilateral hearing loss disability and the examiner should review the Veteran's claims file as part of the examination.

Current treatment records should be obtained before a decision is rendered with regard to the above issue.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner should describe the current nature and severity of the Veteran's service-connected hearing loss.  The examiner must review the claims file and must note that review in the report.  The examination must include testing of pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  A complete rationale for all opinions expressed should be provided. 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


